Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a reply to Applicant’s Amendment and Remarks filed June 8, 2022.
Claims 1, 5, 6, 8-11, 13, 15-18 and 22 have been amended. 
Claims 1-22 are pending in the present application.
This application contains claims 1-9 and 18-22 drawn to an invention nonelected without traverse in the filed on February 23, 202.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.01.
Accordingly, claims 10-17 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 112(b)
In the previous Office Action mailed March 10, 2022, claims 10, 11, 13 and 15-17 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  This rejection is withdrawn in view of Applicant’s Amendment and Remarks filed June 8, 2022.

In the previous Office Action mailed March 10, 2022, claims 10-12, 14, 16 and 17 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  This rejection is withdrawn against claims 14, 16 and 17 in view of Applicant’s Remarks filed June 8, 2022.  This rejection is maintained against claims 10-12 for the reasons of record set forth in the previous Office Action mailed March 10, 2022.


Response to Arguments
In response to this rejection, Applicants assert that the written description of the present application provides sufficient detail that a person of ordinary skill in the art can reasonably conclude that the inventor possesses the use of mesenchymal stem cells (MSCs) modified to reduce or eliminate TERT expression or activity beyond the use of MSCs modified with shRNA. 
Applicants submit that the present application discloses the use of MSCs modified with gene editing, resulting in reduced valve calcification.  Applicants point the Examiner to Example 1 and Figure 16 of the present application.
Applicants also submit that the use of MSCs modified with siRNA would be expected to work based on the efficacy of the use of MSCs modified with shRNA insertion, and one of ordinary skill in the art would be able to construct MSCs modified with siRNA based on knowing the relevant TERT sequence and knowledge of the art. 
Applicant respectfully submits that above-described disclosures, in addition to the conventional techniques known to a person of ordinary skill in the art, as sufficient to allow the person of ordinary skill in the art to conclude that the inventor possesses the full scope of claims 10-12, 14 and 16-17 and therefore, withdrawal of this rejection is respectfully requested. 
Applicant’s arguments have been fully considered and have been found persuasive (in-part).  The Examiner agrees that the present application provides written description support for the use of mesenchymal stem cells (MSCs) modified to reduce or eliminate TERT expression or activity by way of use of MSCs modified with shRNA, siRNA or gene editing technology.  However, the issue is that the present application discloses:
In aspects, by "decreasing TERT activity", "Knocking down TERT activity", "Knocking out TERT activity", or "downregulating TERT activity", it is meant any action or modification that results in lower activity of TERT in a cell or patient--typically by use of a therapeutic agent, by transient gene introduction into the cell, e.g., via episomal DNA, or by genetic modification of genomic DNA, for example and without limitation, by incorporating a gene for expressing an interfering RNA into a genome of a cell, e.g., an MSC, or by editing the TERT gene so that expression thereof is lowered or stopped, for example, by adding a stop codon into the ORF of the TERT gene. Useful therapeutic agents include, without limitation, antisense, ribozyme of RNA interference (RNAi) compositions; binding reagents, such as antibodies (including antibody fragments or antibody-based polypeptide ligands), and aptamers; antagonists; decoys; and peptide-based therapies. 
 
	Regarding binding reagents, the present application teaches:
A "binding reagent" is a reagent, compound or composition, e.g., a ligand, able to specifically bind a target compound, such as TERT or a member of the TERT interactome. A binding reagent can interfere with TERT activity, for example as an antagonist or decoy within the pathway of TERT's osteogenic activity. An "interactome" is the set of molecular interactions in a cell, such as in an MSC, and includes, for example and without limitation, protein-protein interactions and protein-nucleic acid interactions, e.g., within the pathway directing TERT's osteogenic activity. Binding reagents include, without limitation, antibodies (polyclonal, monoclonal, humanized, etc.), antibody fragments (e.g., a recombinant scFv), antibody mimetics such as affibodies, affilins, affimers, affitins, alphabodies, anticalins, avimers, DARPins, fynomers, monobodies, nucleic acid ligands (e.g., aptamers), engineered proteins, antigens, epitopes, haptens, or any target-specific binding reagent. In aspects, binding reagents includes as a class: monoclonal antibodies, or derivatives or analogs thereof, including without limitation: Fv fragments, single chain Fv (scFv) fragments, Fab' fragments, F(ab').sub.2 fragments, single domain antibodies, camelized antibodies and antibody fragments, humanized antibodies and antibody fragments, multivalent versions of the foregoing, and any paratope-containing compound or composition; multivalent activators including without limitation: monospecific or bispecific antibodies, such as disulfide stabilized Fv fragments, scFv tandems ((scFv).sub.2 fragments), diabodies, tribodies or tetrabodies, which typically are covalently linked or otherwise stabilized (i.e., leucine zipper or helix stabilized) scFv fragments; nucleic acids and analogs thereof that bind a target compound; or receptor molecules which naturally interact with a desired target molecule.

The claims are broadly drawn to a cardiovascular graft comprising mesenchymal stem cells (MSCs), modified to reduce or eliminate expression or activity of telomerase reverse transcriptase (TERT) or cells differentiated from the modified MSCs modified to reduce or eliminate expression or activity of TERT.  Applicant is reminded that for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  The MPEP states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a “sufficient number” of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.  See In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
Given the disclosures above, it is clear that the genus claimed is large and variable.  The courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.  See In re Gostelli 872, F.2d at 1012, 10 USPQ2d at 1618.  Adequate written description support under 35 USC §112, first paragraph, for the entire genus of MSCs modified in such way to reduce or eliminate expression or activity of TERT as claimed does not exist in the instant application. The description of MSCs modified to reduce or eliminate TERT expression or activity by way of use of MSCs modified with shRNA, siRNA or gene editing technology does not represent a representative number of species compounds nor any structure/function correlation that would enable one of skill to immediately envision the genus of MSCs modified in such a way to reduce or eliminate expression or activity of TERT required to practice the full scope of the invention as claimed. 
Given the disclosures above, it is clear that the genus claimed is large and variable.  The disclosure of only MSCs modified with shRNA, siRNA or gene editing technology and carry out the functionality as claimed is not considered to provide a representative sample of structures that would allow one of skill to envision the full genus of any such modified MSCs.  
In conclusion, the Specification as filed does not provide sufficient descriptive support for the myriad of MSCs modified in any way to reduce or eliminate expression or activity of TERT embraced by the claims.  For the reasons discussed above, the 35 USC § 112 rejection for written description is maintained against claims 10-12.  
Claim Rejections - 35 USC § 103
In the previous Office Action mailed March 10, 2022, claims 10-15 were rejected under 35 U.S.C. 103 as being obvious over U.S. 2014/0329323 A1 to Aarhus University et al. in view of the Abstract entitled, ''The role of telomerase and senescence in aortic valve calcification" presented May 2017 by Hortells et al.,  This rejection is withdrawn in view of Applicant’s Remarks and Declaration under Rule 130 filed June 8, 2022.    

Conclusion
Claims 13-17 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635